Case 1:20-cr-00024-DLH Document 1-1 Filed 01/21/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

AFFIDAVIT
I, TFO David Stewart, being duly sworn, declare and state:

TRAINING AND EXPERIENCE

Your Affiant, David M. Stewart, is a Detective for the Bismarck Police Department.
Your Affiant has been with the Bismarck Police Department since May 2012. Your affiant is
currently assigned to the Metro Area Narcotics Task Force as a Drug Enforcement
Administration (DEA) Task Force Officer (TFO). While employed as a Police Officer, your
Affiant has received training to including, Highway Drug Interdiction, Advanced Road Side
Impaired Driving Enforcement, BCI Basic Investigators Course, Advanced Narcotic Raids and
Undercover Survival course, and Drug Enforcement Administration (DEA) Basic Drug
Enforcement Investigator’s School. Your affiant completed the North Dakota Law Enforcement
Academy 2012. Your Affiant has attended a two-week training sponsored by the DEA in the
investigation of narcotics offenses including; the identification of substances, the methods of
narcotics trafficking, the manufacture of narcotics, and methods used by those engaged in these
activities. Your affiant has also received training for the use of informants, and narcotics
investigation techniques. Your Affiant has also been instructed in the preparation of and service
of search warrants and has assisted in the preparation and service of warrants. On March 23,
2018, Your Affiant was deputized as a DEA Task Force Officer pursuant to the authority granted
to the Attorney General by Public Law 99-570, Section 1869 and delegated to the Administrator
of the DEA, pursuant to Title 28, Code of Federal Regulations, subpart R, Section 0.100 et seq.

Through my investigations, training and experience, and discussions with other law

enforcement personnel, I have become familiar with the tactics and methods employed by the
Case 1:20-cr-00024-DLH Document 1-1 Filed 01/21/20 Page 2 of 6

controlled substance traffickers to smuggle and safeguard controlled substances, to distribute
controlled substances, and to collect and launder the proceeds from the sale of controlled
substances.

INTRODUCTION

The information contained in this affidavit is in support of the criminal complaint
charging Michael Bryant ELIINGTON (YOB: 1987), and Byron Jerome COOPER (YOB:1988)
with violations of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) (Possession
with Intent to Distribute Controlled Substances), and Title 18, United States Code, Section 2
(Principal / Aiding and Abetting).

The following information is based on my own investigation, oral reports by other law
enforcement officers, physical surveillance, public records, database checks, and consensual
recordings. Since this affidavit is for a limited purpose, I have not included every fact I know
about this investigation. I set forth only facts necessary to establish foundation for the requested
order. Conversations and discussions below are set forth in substance only unless noted. My
interpretations of certain statements are set forth in parentheses or brackets, and are based upon
my knowledge of this investigation. Dates and times are approximate. Individuals noted below
who have been identified as “Subject” are persons your Affiant or other law enforcement agents
have spoken with and interacted with, but whom charges are not being sought in the proposed

Criminal Complaint.
1.

Case 1:20-cr-00024-DLH Document 1-1 Filed 01/21/20 Page 3 of 6

FACTS OR CIRCUMSTANCES

On October 16, 2019, members of the Metro Area Narcotics Task Force conducted an
interdiction operation which was focused on interdicting narcotic pills coming into
North Dakota via the bus system.

Your Affiant and other agents from the MANTF set up surveillance on the bus stop in
Bismarck, North Dakota, prior to the bus’s scheduled arrival at approximately 1:45
am.

Prior to the bus’s arrival, Your Affiant spoke with the bus station attendant and
inquired if there was any inbound passengers from Michigan. The attendant indicated
that there were. Your Affiant was aware from numerous prior investigations that there
are multiple oxycodone trafficking organization operating out of Michigan
transporting large amounts of oxycodone 30mg pills to North Dakota for distribution.
Your Affiant was also aware that these oxycodone trafficking organizations have
used the bus system in the past to transport oxycodone 30mg pills from Michigan to
North Dakota for distribution to others.

Your Affiant observed Michael ELLINGTON and Byron COOPER exit the
westbound bus and enter the bus station. A short while later ELLINGTON and
COOPER were observed getting into a minivan with North Dakota license plate
B9778. The license plate was ran and was found to be registered to an address in New
Town, North Dakota. Your Affiant was aware that many of the oxycodone pill
trafficking cases he has had involvement with have significant ties to New Town and

to the Fort Berthold reservation.
Case 1:20-cr-00024-DLH Document 1-1 Filed 01/21/20 Page 4 of 6

5. Your Affiant and Bureau of Criminal Investigation Special Agent Michael Mees
followed the minivan when it left the bus station. The vehicle was followed to the
intersection of 71st Avenue NE and highway 83. As the vehicle turned from 71st
Avenue NE onto Highway 83 the driver of the vehicle failed to signal 100 feet prior
to turning.

6. Your Affiant contacted Bismarck Police Patrol Officers who conducted a traffic stop
near the intersection of 71st Avenue NE and Highway 83. TFO Stewart made contact
with the front seat passenger of the vehicle who was identified as William WHITE
OWL.

7. William WHITE OWL indicated that he and the driver of the vehicle, Frankie
WHITE OWL, had picked up ELLINGTON and COOPER at the bus station in
Bismarck, North Dakota, and were transporting them to New Town, North Dakota,
for the purpose of ELLINGTON and COOPER distributing oxycodone pills.

8. The vehicle was searched thereafter. Two baggies of marijuana were located in
ELLINGTON’s duffle bag. A third marijuana package was located near the center
console. The third package contained one-hundred-forty-nine (149) 30mg oxycodone
pills. The pills were determined to be oxycodone 30mg pills based on the color and
markings on the pills, and Your Affiant’s familiarity with such pills based on prior
investigations and experience. Further, based upon Your Affiant’s training,
education, and experience, I know that one 30mg oxycodone pill can be sold in the
New Town, ND, area for between $70 — $80. Thus, the street value of the pills

located in the vehicle is between $10,430 - $11,920.
Case 1:20-cr-00024-DLH Document 1-1 Filed 01/21/20 Page 5 of 6

9.

10.

11.

Your Affiant spoke to Frankie WHITE OWL who indicated that she had picked
ELLINGTON up from the bus one time previously and transported him to New Town
for the purpose of oxycodone distribution. Frankie WHITE OWL stated that she
thought she had purchased approximately fifty (50) oxycodone pills from
ELLINGTON on the previous trip.

ELLINGTON and COOPER were transported to the Burleigh Morton Detention
Center where as part of the booking process unclothed searches where conducted.
During the unclothed search of COOPER, he was found to be in possession of a small
plastic baggie which contained sixty (60) 30mg oxycodone pills. The bag was
concealed in COOPER’s groin area and was handed to Detention Officer Matthew
Pazanin by COOPER during the unclothed search. The pills were determined to be
oxycodone 30mg pills based on the color and markings on the pills, and Your
Affiant’s familiarity with such pills based on prior investigations and experience.
Further, based upon Your Affiant’s training, education, and experience, I know that
one 30mg oxycodone pill can be sold in the New Town, ND area for between $70 —
$80. Thus, the street value of the pills located on COOPER’s person is between
$4,200 - $4,800.

The total combined value of the two-hundred-nine (209) total pills possessed by

ELLINGTON and COOPER is between $10,630 - $16,720.
Case 1:20-cr-00024-DLH Document 1-1 Filed 01/21/20 Page 6 of 6

The foregoing is true to the best of my knowledge and belief.

Dated at Bismarck, North Dakota, this 21‘' day of January, 2020.

ee

 

 

‘DRVID STEWART: TASK FORCE OFFICER
DRUG ENFORCEMENT ADMINISTRATION

Subsetibedaggl sworn to before me ry lex tele phe ne.

ALI@E R. SENECHAL
UNITED STATES MAGISTRATE JUDGE
